Title: To James Madison from William C. C. Claiborne, 20 February 1807
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans Feby. 20th. 1807.

I have the honor to inclose you, a copy of Some Resolutions which have been adopted by the Legislative Council and House of Representatives of this Territory, in consequence of my message of the 10th. Instant.
You will perceive by these documents, that the power of suspending the privilege of the Writ of Habeas Corpus, is supposed not be vested in the Territorial Legislature; an opinion which if correct, will evince the necessity of the Ordinance for our Government being so amended, as to give the right of suspension in all, or some one of the branches of the Territorial Legislature, for late experience has proved the expediency in time of Rebellion, of arresting & confining persons against whom just causes of suspicion may arise.
You will also observe the patriotic sentiments, which these resolutions convey; I must confess, that I should have been better pleased, if the Legislature had thought proper to give as a test of their patriotism some strong law suited for the occasion.  Under an impression however, that their professions are sincere, I transmit them to you with much pleasure.
It is here reported & believed that the Marquis of Casa Calvo, on his return from Spain has arrived at Havanna & is destined for Pensacola; having received the appointment of Captain General & Governor of the Floridas; It is also reported, that the Spanish force at Nacogdoches is augmenting; but to this rumour, I give no credit, since late letters from doctor Sibley, make no mention of it.
I believe we have nothing further to fear from the designs of Burr; I trust, however, that the Government will spare no pains in developing his traiterous project, & giving publicity to the names of all who approved the same; for it is important that the good Citizens of the U. States should know the Men who meditated the destruction of our Government, Liberty & laws.  I am Sir, with great respect yo: Mo: obt. Servt.

William C. C. Claiborne


P. S.  A copy of my message of the 10th. Inst. was forwarded you by the last Mail.

